The Oouet
held that notwithstanding a cause be noticed for inquest under the rule, and no affidavit of merits be filed, the defendant is' entitled to produce witnesses on the ■inquest, not, of course, to make out any substantive defense to the right of action, but to show the accurate amount due or quantum of recovery; and that therefore he has a right to move for a continuance of the cause; and that the respondent erred in declining to entertain and consider the motion in said cause.
Mandamus granted.